IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HOLLI POE DENNIS, FORMER                NOT FINAL UNTIL TIME EXPIRES TO
WIFE,                                   FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D16-3929
v.

MICHAEL DENNIS, FORMER
HUSBAND,

      Appellee.


_____________________________/

Opinion filed August 7, 2017.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Ross A. Keene of Ross Keene Law, P.A., Pensacola, for Appellant.

Stephen A. Pitre of Clark Partington, Pensacola; and Trevor A. Thompson of Clark
Partington, Tallahassee, for Appellee.


PER CURIAM.

      Former Wife, Holli Poe Dennis, appeals a final order terminating her

entitlement to alimony, arguing that the trial court failed to support its decision with

adequate factual findings. We affirm without discussion the termination of the

alimony obligation.
      Former Husband, Michael Dennis, cross-appeals the final order, arguing that

the trial court should have retroactively applied the termination of his obligation to

pay alimony. A trial court has the discretion to modify alimony effective from the

date the petition for modification was filed or any date subsequent to the filing of

the petition.   Acosta v. Renta, 84 So. 3d 1223, 1226 (Fla. 3d DCA 2012).

“Retroactivity is the rule rather than the exception which guides the trial court’s

application of discretion when modification of alimony or child support is

granted.”   DeSantis v. Smith, 634 So. 2d 796, 797 (Fla. 4th DCA 1994).

“Accordingly, there is a presumption of retroactivity which applies unless there is a

basis for determining that the award should not be retroactive.” Thyrre v. Thyrre,

963 So. 2d 859, 862 (Fla. 2d DCA 2007).

      Here, Former Wife’s need for alimony ceased when she began receiving

payments from Former Husband’s military pension. The trial court presented no

reason for denying the request for retroactive application, and the record does not

provide a basis to support the court’s denial of the request. Thus, the trial court

abused its discretion by failing to make the termination of alimony retroactive to the

date Former Wife began receiving a portion of Former Husband’s military benefits.

      We affirm the trial court’s termination of alimony, but we reverse for the trial

court to order the reduction retroactive to the date Former Wife began receiving

payments from Former Husband’s pension.

                                          2
    AFFIRMED in part; REVERSED in part; and REMANDED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.




                               3